
	
		I
		111th CONGRESS
		2d Session
		H. R. 5729
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Thornberry (for
			 himself, Mr. Smith of Washington,
			 Mr. Langevin,
			 Ms. Giffords,
			 Mr. Rehberg,
			 Mr. Poe of Texas,
			 Mr. Miller of Florida,
			 Mr. Tanner,
			 Mr. Boren, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To modernize authorities to fight and win the war of
		  ideas against violent extremist ideologies over the internet and other mediums
		  of information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Smith-Mundt Modernization Act of
			 2010.
		2.Dissemination
			 abroad of information about the United States
			(a)United States
			 Information and Educational Exchange Act of 1948Title V of the United States Information
			 and Educational Exchange Act of 1948 (22 U.S.C. 1461 et seq.) is
			 amended—
				(1)in the title
			 heading, by striking abroad; and
				(2)by amending
			 section 501 to read as follows:
					
						501.The Secretary is authorized to provide for
				the preparation and dissemination of information intended primarily for foreign
				audiences abroad about the United States, including about its people, its
				history, and the Federal Government’s policies, through press, publications,
				radio, motion pictures, the internet, and other information media, and through
				information centers and
				instructors.
						.
				(b)Foreign
			 Relations Authorization Act, Fiscal Years 1986 and 1987Section 208 of the Foreign Relations
			 Authorization Act, Fiscal Years 1986 and 1987 (22 U.S.C. 1461–1a) is amended to
			 read as follows:
				
					208.
						Clarification on domestic distribution of program
		  material
						(a)No funds
				authorized to be appropriated to the Department of State shall be used for the
				purpose of influencing public opinion or propagandizing in the United States.
				The provisions of this section shall not prohibit or delay the Department from
				responding to inquiries about its operations, policies, programs, or program
				material, or making such available to members of the media, public, or
				Congress.
						(b)No provision of
				this section shall be construed or interpreted to prohibit the Department of
				State to engage in any medium of information on a presumption that a United
				States domestic audience may be exposed to program material. Such material
				shall be available within the United States and disseminated pursuant to
				sections 502 and 1005 of the United States Information and Educational Exchange
				Act of 1948 (22 U.S.C. 1462 and 1437).
						(c)The provisions of
				this section shall apply only to the Department of State and to no other
				department or agency of the Federal
				Government.
						.
			
